DETAILED ACTION

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I (claim(s) 1-13, 16-17 and 46) is directed to 
(Claim 1) A method implemented by a wireless transmit/receive unit (WTRU) configured for radio link monitoring (RLM), comprising:
mapping, by the WTRU, one or more RLM reference signal (RLM-RS) resources to at least one Block Error Ratio (BLER) threshold of a plurality of BLER thresholds;
for each respective RLM resource that is mapped:
determining, by the WTRU, a BLER of the respective RLM-RS resource, and
comparing the determined BLER of the respective RLM-RS resource with the at least one mapped BLER threshold associated with the respective RLM-RS resource;
generating, based on one or more of the comparisons, a set of in-sync indications and/or a set of out-of-sync indications; and
indicating, by the WTRU, one or more attributes associated with the set of in-sync indications and/or the set of out-of-sync indications.

Group II (claim(s) 26-28 and 45-46) is directed to 
(Claim 26) A method, implemented by a wireless transmit/receive unit (WTRU), to transition from a first Radio Resource Control (RRC) configuration to a second RRC configuration, as an RCC reconfiguration, the method comprising:
receiving, by the WTRU, the second RRC configuration indicating a first set of Block Error Ratio (BLER) thresholds that is different from one or more BLER thresholds indicated in the first RRC configuration;
generating, based on the first set of BLER thresholds after reception of the second RRC configuration, one or more in-sync indications and/or one or more out-of-sync indications; and
indicating, by the WTRU, one or more attributes associated with the one or more in-sync indications and/or the one or more out-of-sync indications.

(Claim 45) A method, implemented by a wireless transmit/receive unit (WTRU), to transition from a first Radio Resource Control (RRC) configuration having first BLER thresholds to a second RRC configuration having second BLER thresholds, the method comprising:
receiving the second RRC configuration;
determining a compensation for a new RRC configuration process associated with the second RRC configuration during a transition to the second RRC configuration based on an existing RLM status;
determining whether a Radio Link Failure (RLF) has occurred based on the second BLER thresholds associated with the second RRC configuration and the determined compensation; and
sending, by the WTRU, a message, on condition that the RLF occurred.

(Claim 46) A wireless transmit/receive unit (WTRU) comprising a processor, a receiver, a transmitter, and memory configured to perform the method of any one of the preceding claims.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of determining and correcting radio link failures, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takeda et al. (US 2015/0296487 A1). For example, Takeda teaches in [0035]-[0036] judging radio link failures and in response to judging radio link failure, performing processes for recovering communication quality. 
The examiner attempted to contact Yin Shao (Reg. # 72,935) on March 8, 2021 to request an oral election to the above restriction requirement. A voicemail was left by the examiner but no response has been made, and therefore no election has been made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to The Hy Nguyen, whose telephone number is (571)270-3813. The examiner can normally be reached on Mo-Fr from 8:00am to 4:00pm.
Edan Orgad, can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

/T.H.N./Examiner, Art Unit 2478          

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478